Citation Nr: 1032968	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  02-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for heart disease, to include 
coronary heart disease and hypertension.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to January 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in March 2004.  A transcript of 
this hearing has been associated with the claims folder.

In an August 2004 decision, the Board reopened the Veteran's 
claim and remanded the appeal for further development.  However, 
in August 2005, the Board denied the Veteran's reopened claim.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in August 2007, the 
Court vacated the Board's decision and remanded the case back to 
the Board for further proceedings.  The Board remanded the case 
for further development in January 2008.

In a December 2008 decision, the Board denied the Veteran's 
claim.  The Veteran appealed this decision to the Court which, by 
order dated in March 2010, granted a joint motion for remand and 
remanded this matter to the Board for compliance with the 
instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for heart disease, to include coronary heart disease 
and hypertension.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

Service treatment records reflect that, the entrance examination 
demonstrated Veteran's blood pressure was148/80 with a negative 
chest X-ray and a normal clinical evaluation of the heart.  The 
separation examination shows a blood pressure of 120/68, a normal 
clinical evaluation of the heart and the Veteran was evaluated 
with a Grade III systolic murmur.  Further testing however, 
revealed a diagnosis of a functional cardiac murmur of no 
hemodynamic significance with no findings of complications or 
sequalae and he was cleared for separation.

An October 1963 VA outpatient treatment report reflects findings 
of a soft murmur and a blood pressure recording of 158/90.

A November 1963 VA examination report reflects a blood pressure 
recording of 138/90, the presence of a heart murmur, a diagnosis 
of valvular heart disease and the Veteran was subsequently 
admitted to the VA hospital for further observation and 
examination.  

An April 1964 VA examination reflects blood pressures of 142/78 
and 134/82, a cardiac catheterization completely within normal 
limits and a diagnosis of a functional heart murmur of no 
significance.

Private and VA medical records from June 1989 to May 2008 reflect 
that the Veteran was variously treated for and diagnosed with 
coronary artery disease, hypertension and peripheral vascular 
disease.  Private medical records reflect that the Veteran 
underwent a quadruple coronary artery bypass graft in October 
1996.  

In an October 2004 VA examination the Veteran was diagnosed with 
coronary artery disease, congestive heart failure per the 
Veteran's report and a murmur of aortic stenosis.  The Veteran 
was also noted to have hypertension.  The examiner opined that it 
was less likely than not that the Veteran's coronary artery 
disease and aortic stenosis originated in service or was 
otherwise related to service, finding that he would not make a 
diagnosis of hypertension based on a single borderline blood 
pressure reading within a year of discharge from military 
service, that the Veteran had a normal cardiac catheterization in 
1964 and he apparently developed some calcific aortic stenosis on 
a degenerative basis since then.  

In August 2010, the Veteran, through his private attorney, 
submitted to the Board, without waiver of consideration by the 
agency of original jurisdiction (AOJ), a medical opinion by a 
private physician.  The Veteran's private attorney specifically 
requested, in an August 2010 statement, that the Board consider 
such evidence, however, as the Veteran has not waived AOJ 
consideration of this evidence, the AOJ should review and 
consider this evidence and issue a supplemental statement of the 
case if the claim is not granted.  See 38 C.F.R. §§ 19.29, 19.31, 
20.1304(c) (2009).  

The Board also notes that in August 2010 statements, the Veteran 
and his private attorney indicate that they intended to include 
hypertension in his claim for service connection for a heart 
disease, to include coronary artery disease.  As such, the Board 
finds that the matter must also be remanded for appropriate 
development with respect to the hypertension component of this 
claim.  

The August 2010 private medical opinion refers to specific 
medical reports of record, in concluding, particularly looking at 
the blood pressure readings of September 1958 and October 1963, 
that the Veteran would have been diagnosed with hypertension.  
The private physician also opined that it was at least as likely 
as not that the Veteran's cardiac problems would have been 
affected by hypertension during these years of service.  Finally, 
the private physician notes that the medical review of 2004 
stated a single hypertensive reading but did not address the 
initial reading in 1958.  Thus, this opinion calls into question 
the October 2004 VA examiner's conclusions and indicates a 
possible relationship between the Veteran's current heart 
disabilities and his active service.

In considering the findings of a heart murmur in service, the 
treatment for a heart murmur and high blood pressure readings in 
1963 (within one year of the Veteran's active service) and 1964, 
the current diagnoses of coronary artery disease and 
hypertension, the Veteran's lay contentions that his heart 
disability has existed since his active service, the October 2004 
VA examiner's opinion that the Veteran's current heart conditions 
were less likely than not related to his active service and the 
August 2010 private medical opinion which indicates a possible 
relationship between the Veteran's current heart disabilities and 
his active service, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran's heart 
disease, to include coronary heart disease and hypertension, is 
related to or caused by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters 
v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current heart disease, 
to include coronary artery disease and 
hypertension, if found to be present.  The 
claims folder and a copy of this remand 
are to be made available to and reviewed 
by the examiner in connection with the 
examination.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file, to include:  (1) 
service treatment reports showing findings 
of a heart murmur in service; (2) findings 
of high blood pressure and a heart murmur 
in 1963 (within a year following his 
discharge from active service) and 1964; 
and (3) the opinions furnished in October 
2004 and August 2010.  The examination is 
to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation and any tests 
deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current 
diagnosis of heart disease, to include 
coronary artery disease, hypertension or a 
related condition?  If so, please specify 
the diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of heart disease, 
to include coronary artery disease, 
hypertension or a related condition, is it 
at least as likely as not (50 percent or 
greater probability):  (i) that such 
condition had its onset during the 
Veteran's period of active duty from 
September 1958 to January 1963; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during 
such periods (i.e. considering the 
findings of a heart murmur in service and 
the high blood pressure readings, the 
findings of a heart murmur within one year 
of discharge from active service and in 
April 1964 and the opinions furnished by 
the October 2004 VA examiner and August 
2010 private physician)?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

